Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 1 of 28 PageID 7900




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

     DAVID DAY,

                  Plaintiff,
     v.                                   Case No. 8:19-cv-1522-VMC-TGW

     SARASOTA DOCTORS HOSPITAL,
     INC. d/b/a DOCTORS HOSPITAL
     OF SARASOTA,

               Defendant.
     ____________________________/

                                    ORDER

          This matter comes before the Court upon consideration of

     Plaintiff David Day’s Motion for Summary Judgment (Doc. #

     186) and Defendant Sarasota Doctors Hospital, Inc.’s Motion

     for Summary Judgment, both filed on November 13, 2020. (Doc.

     # 187). The parties have responded (Doc. ## 197; 200) and

     replied to each Motion. (Doc. ## 207; 208). For the reasons

     set forth below, Doctors Hospital’s Motion is granted, and

     Day’s Motion is denied.

     I.   Background

          Following a motor vehicle accident on February 21, 2017,

     Day received emergency medical treatment at Doctors Hospital.

     (Doc. # 194-1 at 19:1-25). Upon arrival at the Hospital, Day

     signed a “Conditions of Admission and Consent for Outpatient

     Care” form (“COA”), which included provisions stipulating


                                      1
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 2 of 28 PageID 7901




     that Day agreed to pay the rates listed in Doctors Hospital’s

     chargemaster, and also noting that the Hospital accepted

     discounted rates from certain insured and uninsured patients:

          5. Financial Agreement. In consideration of the
          services to be rendered to Patient, Patient or
          Guarantor   individually   promises   to   pay   the
          Patient’s account at the rates stated in the
          hospital’s price list (known as the Charge Master)
          effective on the date the charge is processed for
          the service provided, which rates are hereby
          expressly incorporated by reference as the price
          term of this agreement to pay the patient’s
          account. Some special items will be priced
          separately if there is no price listed on the Charge
          Master. An estimate of the anticipated charges for
          services to be provided to the Patient is available
          upon request from the hospital. Estimates may vary
          significantly from the final charges based on a
          variety of factors, including, but not limited to,
          the course of treatment, intensity of care,
          physician practices, and the necessity of providing
          additional goods and services.

          * * *

          If supplies and services are provided to Patient
          who has coverage through a governmental program or
          through certain private health insurance plans, the
          hospital may accept a discount payment for those
          supplies and services. In this event any payment
          required from the Patient or Guarantor will be
          determined by the terms of the governmental program
          or private health insurance plan. If the Patient is
          uninsured and not covered by a governmental
          program, the Patient may be eligible to have his or
          her account discounted or forgiven under the
          hospital’s uninsured discount or charity care
          programs in effect at the time of treatment. I
          understand that I may request information about
          these programs from the hospital.

     (Doc. # 187-3 at 1-2) (emphasis in original). Day “probably”


                                      2
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 3 of 28 PageID 7902




     did not read the COA before signing it. (Doc. # 194-1 at

     144:1-146:1).         Neither     did         he   review      the   Hospital’s

     chargemaster     or    visit    the       Hospital’s    website,     where    the

     chargemaster is published. (Id. at 144:21-24; Doc. # 194-6 at

     115:20-116:13). Nor did he request an estimate of his charges

     before or after seeking treatment. (Doc. # 194-1 at 144:7-

     13). Still, before leaving the Hospital on February 21, 2017,

     Day paid $80 toward his medical treatment. (Id. at 31:17-18;

     Doc. # 194-7 at 2).

           At the time of treatment, Day’s only applicable form of

     insurance was a personal injury protection policy (“PIP”

     insurance) – also known as no-fault insurance – issued by

     Progressive. (Doc. # 194-1 at 30:24-31:2, 76:13-14; Doc. #

     187-9 at 1). Florida law requires all motor vehicle owners to

     purchase PIP insurance, “which provides a maximum of $10,000

     in   medical   coverage     for       injured      drivers.”     Fla.   Stat.   §

     627.736(1)     (2020);    (Doc.       #   194-3    at   11).    Under   the   PIP

     statute, hospitals and other healthcare providers must charge

     PIP insurers and injured parties “only a reasonable amount.”

     Fla. Stat. § 627.736(5)(a); (Doc. # 194-3 at 11; Doc. # 205

     at ¶ 1). “In exchange for [this] reasonable charge[,] no-

     fault insurance guarantee[s] [hospitals] prompt payment of

     medical bills.” (Doc. # 186 at ¶ 4; Doc. # 172 at 3).


                                               3
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 4 of 28 PageID 7903




             On February 25, 2017, Doctors Hospital submitted its

     claim    for    reimbursement      for   Day’s   medical    treatment    to

     Progressive. (Doc. # 194-8). The claim form included the

     Hospital’s      chargemaster      rates:   “$1,471   for    an   X-Ray   of

     [Day’s] shoulder; $1,621 for a Level Three emergency room

     visit; and $18 for dispensing [three pills of 800 milligrams

     of] ibuprofen, for a total of $3,110.” (Id.; Doc. # 194 at ¶

     24; Doc. # 194-10). Progressive then issued an Explanation of

     Benefits       (“EOB”)   to    Doctors   Hospital,   providing     for   an

     allowable amount of $2,332.50, with the “allowable amount”

     representing “the combined amount to be paid by the insurance

     company . . . and the patient[.] The patient’s responsibility

     can include a co-payment and/or deductible.” (Doc. # 194-10

     at 2-3; Doc. 194-3 at 5-6; Doc. # 194 at ¶ 27) (citation

     omitted).

             This sum represents seventy-five percent of the $3,110

     charged by Doctors Hospital. (Doc. # 194-10 at 2-3) (“The

     allowable amount has been calculated pursuant to Florida

     Statute 627.736(5) which limits reimbursement to 75% of the

     hospital’s       usual   and     customary   charges       for   emergency

     services.”). Of that $2,332.50, Progressive determined that

     Day owed the Hospital $1,246.50, which represented $975 from

     his policy’s $1,000 deductible and a $271.50 co-payment.


                                          4
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 5 of 28 PageID 7904




     (Id.;    Doc.    #    194-1   at   79:24-25,    88:22-89:3).        Based   on

     Progressive’s calculations, Doctors Hospital sent Day a bill

     for $1,146.50, reflecting his $1,246.50 responsibility, minus

     the $80 he paid on the day of treatment and a $20 prompt-pay

     discount. (Doc. # 194-7 at 2; Doc. # 194-9 at 63:7-66:7).

     Presently, Day has not paid this $1,146.50 balance. (Doc. #

     194-1 at 76:1-14).

             During discovery, Doctors Hospital provided Day with a

     number of its confidential contracts with private health

     insurers. Doctors Hospital’s expert, Michael Heil, who has

     “[twenty-five] years’ experience in management consulting for

     hospitals, health systems, medical groups, health plans, and

     emergency medical services agencies,” then calculated what a

     patient would have been expected to pay Doctors Hospital for

     the services Day received if the patient were covered by those

     other insurers. (Doc. # 194-3 at 19-21; Doc. # 205 at 9).

             The   first   relevant     contract    is   one   between    Doctors

     Hospital and an insurer for certain outpatient services.

     (Id.). Under this contract, a patient would have paid $965

     for the same services Day received. (Id.). The second and

     third relevant contracts were between Doctors Hospital and

     two insurers for bundled services. (Id.; 194-3 at 9-11).

     Insurers and hospitals often contract with each other based


                                           5
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 6 of 28 PageID 7905




     on bundles of services, rather than on a line-by-line basis.

     (Doc.    #   193-1     at    151:13-21).    With   respect    to    those   two

     contracts, a covered patient would have paid $2,946 under the

     second, and $2,070 under the third. (Doc. # 194-3 at 9).

             Day initiated this action in state court on December 1,

     2017.    (Doc.     #   1).    Following      the   filing    of    an   amended

     complaint, which included a putative class action, Doctors

     Hospital removed the case to this Court on June 24, 2019.

     (Id.). On July 23, 2020, the Court denied Day’s motion to

     certify class. (Doc. # 155). Now, four claims remain against

     Doctors Hospital, including claims for violations of the

     Florida      Deceptive      Unfair   Trade    Practices     Act    (“FDUTPA”)

     (Counts      I   and   II),   breach   of    contract   (Count      III),   and

     declaratory relief (Count VI). (Doc. ## 42; 46; 86; 155). The

     parties both seek entry of summary judgment in their favor.

     (Doc. ## 186; 187). Each party has responded (Doc. ## 197;

     200) and replied. (Doc. ## 207; 208). The Motions are now

     ripe for review.

     II.     Legal Standard

             Summary judgment is appropriate “if the movant shows

     that there is no genuine dispute as to any material fact and

     the movant is entitled to judgment as a matter of law.” Fed.

     R. Civ. P. 56(a). A factual dispute alone is not enough to


                                            6
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 7 of 28 PageID 7906




     defeat a properly pled motion for summary judgment; only the

     existence of a genuine issue of material fact will preclude

     a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

     477 U.S. 242, 247-48 (1986).

          An issue is genuine if the evidence is such that a

     reasonable jury could return a verdict for the non-moving

     party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

     (11th Cir. 1996) (citing Hairston v. Gainesville Sun Publ’g

     Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

     it may affect the outcome of the suit under the governing

     law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

     1997). The moving party bears the initial burden of showing

     the Court, by reference to materials on file, that there are

     no genuine issues of material fact that should be decided at

     trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

     (11th Cir. 2004) (citing Celotex Corp. v. Catrett, 477 U.S.

     317, 323 (1986)). “When a moving party has discharged its

     burden,   the   non-moving   party   must    then   ‘go   beyond   the

     pleadings,’ and by its own affidavits, or by ‘depositions,

     answers   to    interrogatories,     and    admissions    on   file,’

     designate specific facts showing that there is a genuine issue

     for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

     593-94 (11th Cir. 1995) (quoting Celotex, 477 U.S. at 324).


                                      7
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 8 of 28 PageID 7907




          If there is a conflict between the parties’ allegations

     or evidence, the non-moving party’s evidence is presumed to

     be true and all reasonable inferences must be drawn in the

     non-moving party’s favor. Shotz v. City of Plantation, 344

     F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

     evaluating the evidence could draw more than one inference

     from the facts, and if that inference introduces a genuine

     issue of material fact, the Court should not grant summary

     judgment. Samples ex rel. Samples v. City of Atlanta, 846

     F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

     response consists of nothing “more than a repetition of his

     [conclusory]    allegations,”   summary    judgment   is    not   only

     proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

     (11th Cir. 1981).

          Finally,    the   filing   of   cross-motions    for    summary

     judgment does not give rise to any presumption that no genuine

     issues of material fact exist. Rather, “[c]ross-motions must

     be considered separately, as each movant bears the burden of

     establishing that no genuine issue of material fact exists

     and that it is entitled to judgment as a matter of law.” Shaw

     Constructors v. ICF Kaiser Eng’rs, Inc., 395 F.3d 533, 538-

     39 (5th Cir. 2004); see also United States v. Oakley, 744

     F.2d 1553, 1555 (11th Cir. 1984) (“Cross-motions for summary


                                      8
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 9 of 28 PageID 7908




     judgment    will    not,   in    themselves,    warrant         the    court   in

     granting    summary     judgment    unless     one   of    the    parties      is

     entitled to judgment as a matter of law on facts that are not

     genuinely disputed[.]” (citation omitted)).

     III. Analysis

             Both parties have filed Motions for Summary Judgment.

     (Doc. ## 186; 187). The Court will address Doctors Hospital’s

     Motion first, followed by Day’s Motion.

             A. Doctors Hospital’s Motion

             Doctors Hospital argues that it is entitled to an entry

     of judgment in its favor on all remaining counts of the second

     amended complaint. (Doc. # 194 at 1). The Court will address

     each of those counts in turn.

                    1. Deceptive Act FDUTPA Violation

             In Count I, Day alleges that Doctors Hospital violated

     FDUTPA      by      “actively,       willfully,        and        deceptively

     represent[ing] that the prices listed on the [chargemaster]

     are the ‘customary charges,’ rather than an artificially

     inflated list that only applies to a certain class of people,

     by publishing it on [their] website and in incorporating it

     into the [COA].” (Doc. # 46 at ¶ 92). Day avers that he

     “relied on this deceptive representation when [he] signed the

     [COA]    and     paid   [the    Hospital’s]    bills      for    PIP    covered


                                          9
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 10 of 28 PageID 7909




     emergency services,” thereby causing him to “become obligated

     to pay excessive and artificially inflated medical bills . .

     . or become obligated to pay other health care providers out-

     of-pocket because [the Hospital’s] inflated rates prematurely

     exhausted [Day’s] PIP coverage.”              (Id. at ¶ 94-95).

           In   its    Motion,    Doctors      Hospital    argues    that    it   is

     entitled to judgment in its favor on Count I for the following

     reasons: (1) “Day was never misled” since “the undisputed

     evidence    shows    that    [he]    never     visited    the    Hospital’s

     website, nor did he review the payment provisions” in the COA

     and (2) the FDUTPA claim is precluded by a statutory safe

     harbor. (Doc. # 194 at 1-2). Day responds that a reasonable

     consumer would be deceived by the COA and that the safe harbor

     does not apply. (Doc. # 205 at 14-15).

           “To prevail on [an] FDUTPA claim, a plaintiff must show

     (1) a deceptive act or unfair practice, (2) causation, and

     (3)   actual     damages.”   State     Farm    Mut.   Auto.    Ins.    Co.   v.

     Performance Orthopaedics & Neurosurgery, LLC, 315 F. Supp. 3d

     1291, 1300 (S.D. Fla. 2018). In this count, Day argues only

     that Doctors Hospital’s conduct constituted a deceptive act.

     (Doc. # 46 at ¶ 86-97); (Doc. # 186 at 24) (arguing for

     summary judgment on Count I based solely on Doctors Hospital’s

     conduct constituting a deceptive act).


                                          10
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 11 of 28 PageID 7910




             Under     FDUTPA,     “deception         occurs     if     there      is     a

     representation,         omission,    or     practice      that    is    likely      to

     mislead the consumer acting reasonably in the circumstances,

     to the consumer’s detriment.” PNR, Inc. v. Beacon Prop. Mgmt.,

     Inc., 842 So.2d 773, 777 (Fla. 2003) (citation omitted). “This

     standard    requires      a   showing      of    ‘probable,       not   possible,

     deception’ that is ‘likely to cause injury to a reasonable

     relying consumer.’” Zlotnick v. Premier Sales Grp., Inc., 480

     F.3d 1281, 1284 (11th Cir. 2007) (citation omitted). “The

     test is an objective one and does not require a plaintiff to

     show     actual      reliance       on         the   deceptive         or     unfair

     representation or omission.” Maor v. Dollar Thrifty Auto.

     Grp.,     Inc.,     No.     15-22959-CIV-MARTINEZ-GOODMAN,                  2018    WL

     4698512, at *6 (S.D. Fla. Sept. 30, 2018). Still, “[w]hile

     proof of actual reliance is unnecessary, the first element of

     [an] FDUTPA claim is only satisfied by evaluating a reasonable

     consumer in the same circumstances as the plaintiff. The

     modification       of     ‘acting        reasonably’       by    ‘in    the        same

     circumstances’       indicates      a     hybrid     standard      that      may    be

     objectively       established       as     to    mindset    but    subjectively

     established as to context.” Deere Constr. v. Cemex Constr.

     Materials Fla., LLC, No. 15-24375-CIV-ALTONAGA/O’Sullivan,

     2016 WL 8542540, at *3 (S.D. Fla. Dec. 1, 2016) (citation


                                               11
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 12 of 28 PageID 7911




     omitted).

           Here,   Day   alleges   that    Doctors   Hospital   deceptively

     represented that the prices listed in its chargemaster, which

     were incorporated in the COA, were the customary charges,

     insofar as those numbers would be used to determine a PIP-

     insured patient’s payment obligations. (Doc. # 46 at ¶ 94-

     95). However, the COA – which is provided to Doctors Hospital

     patients, including Day – features no such provision. (Doc.

     # 187-3). To the contrary, the COA explicitly states that

     both insured and uninsured patients are expected to pay rates

     other than those listed in the chargemaster:

           If supplies and services are provided to Patient
           who has coverage through a governmental program or
           through certain private health insurance plans, the
           hospital may accept a discounted payment for those
           supplies and services. In this event, any payment
           required from the Patient or Guarantor will be
           determined by the terms of the governmental program
           or private health insurance plan. If the Patient is
           uninsured and not covered by a governmental
           program, the Patient may be eligible to have his or
           her account discounted or forgiven under the
           hospital’s uninsured discount or charity care
           program in effect at the time of treatment.

     (Id. at 2) (emphases added). Therefore, with the evidence

     provided, no reasonable consumer would understand the COA to

     stand for the proposition that all Doctors Hospital patients

     pay the same chargemaster rates or that such rates necessarily

     constitute “customary charges.” (Doc. # 46 at ¶ 92).


                                          12
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 13 of 28 PageID 7912




            Because no reasonable consumer could be deceived by the

     Hospital’s        conduct    or    the       COA,     under     the     circumstances

     alleged in Count I, the Hospital’s Motion is granted as to

     this   requested      relief.          See    Zlotnick,        480    F.3d    at    1287

     (affirming the dismissal of an FDUTPA claim where the words

     of the contract removed the “possibility that a reasonable

     purchaser would be misled”).

                  2. Unfair Practice FDUTPA Violation

            In Count II, Day alleges a second violation of FDUTPA,

     arguing that Doctors Hospital’s billing methods constitute an

     unfair practice. (Doc. # 46 at ¶ 98-112); (Doc. # 186 at 24)

     (arguing for summary judgment on Count II based solely on

     Doctors Hospital’s conduct constituting an unfair practice).

     Day posits that Doctors Hospital charged “exorbitant and

     unreasonable rates for PIP-covered healthcare services” in

     violation of the PIP statute, “which prohibits [hospitals]

     from charging more than a ‘reasonable amount’ for emergency

     medical services.” (Doc. # 46 at ¶ 106-07). Day further posits

     that Doctors Hospital’s “practice of not providing patients

     with itemized bills nor informing patient of their right to

     obtain itemized bills” violates FDUTPA. (Id. at ¶ 105).

            In   its    Motion,    Doctors             Hospital     argues    that      it    is

     entitled    to     judgment       in   its        favor   on   Count     II   for       the


                                                  13
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 14 of 28 PageID 7913




     following reasons: (1) Day “has failed to adduce any evidence

     that his charges were unreasonable,” and (2) the FDUTPA claim

     is precluded by a statutory safe harbor. (Doc. # 194 at 12,

     16).   Day    responds       that the    evidence    proves that   Doctors

     Hospital’s     charges       are   inherently     unreasonable   and    again

     argues that the safe harbor is inapplicable. (Doc. # 205 at

     5, 15).

            To    prevail    on    an   unfair    practice   FDUTPA   claim,     a

     plaintiff must show (1) an unfair practice, (2) causation,

     and (3) actual damages. State Farm, 315 F. Supp. 3d at 1300.

     “[A]n unfair practice is one that ‘offends established public

     policy’ or is ‘immoral, unethical, oppressive, unscrupulous

     or substantially injurious to consumers.’” Bookworld Trade,

     Inc. v. Daughters of St. Paul, Inc., 532 F. Supp. 2d 1350,

     1364 (M.D. Fla. 2007) (quoting Rollins, Inc. v. Butland, 951

     So.2d 860, 869 (Fla. 2d DCA 2006)).

            Because Count II is primarily based on the premise that

     Doctors      Hospital    charged     him     an   unreasonable   rate    for

     emergency medical care, the Court first turns to this issue.

     Under Florida law, “no single factor can be used to determine

     the reasonableness of [a hospital’s] charges.” Colomar v.

     Mercy Hosp., Inc., 461 F. Supp. 2d 1265, 1269 (S.D. Fla. 2006)

     (hereinafter, Colomar I). Instead,                “several non-exclusive


                                             14
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 15 of 28 PageID 7914




     factors are relevant to the inquiry,” including: “(1) an

     analysis      of       the   relevant   market    for     hospital   services

     (including the rates charged by other similarly situated

     hospitals for similar services); (2) the usual and customary

     rate [the hospital] charges and receives for its hospital

     services; and (3) [the hospital’s] internal cost structure.”

     Id.   The   Court        will address     each   of these     non-exhaustive

     factors in turn.

                             a. Market Analysis

           “Evidence of what other hospitals in the same market

     would have charged and accepted for the same services is [a]

     factor   in    the       reasonableness      inquiry.”    Colomar    v.   Mercy

     Hosp., Inc., No. 05-22409-CIV, 2007 WL 2083562, at *5 (S.D.

     Fla. July 20, 2007) (hereinafter, Colomar II). In his response

     to the instant Motion, Day offers the pricing of two other

     hospitals located near Doctors Hospital. (Doc. # 205 at 7

     n.1). First, Sarasota Memorial Hospital allegedly charges

     “approximately $550.00 for [a] shoulder x-ray and $450.00 for

     [a]   level        3    emergency   visit.”      (Id.).    “Venice   Regional

     Bayfront currently charges around $614.89 for a shoulder x-

     ray.” (Id.). By comparison, Doctors Hospital charged Day

     $1,471.00 for a left-shoulder x-ray and $1,621 for a level

     three emergency visit. (Doc. # 205 at 7; Doc. # 194-10).


                                             15
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 16 of 28 PageID 7915




     According to Day, these charges are “two to three times more

     than similar providers in the community.” (Doc. # 205 at 7).

           Doctors Hospital counters that the Court cannot consider

     these prices, and that Day thus offers no evidence as to

     market analysis, because these prices are unauthenticated.

     (Doc. # 211 at 10). Additionally, the Hospital posits that

     the prices constitute inadmissible hearsay under Federal Rule

     of Evidence 801 and Federal Rule of Civil Procedure 56(c)(2).

     (Id.). Day responds that these price lists are admissible as

     they fall under the “market reports” hearsay exception under

     Federal Rule of Evidence 803(17). (Doc. # 207 at 3).

           Declarations opposing a motion for summary judgment must

     “be made on personal knowledge, set out facts that would be

     admissible in evidence, and show that the affiant or declarant

     is competent to testify on the matters stated.” Fed. R. Civ.

     P. 56(c)(4). Thus, unauthenticated documents generally cannot

     be   considered   on   a   motion   for   summary   judgment.   Mobile

     Telecomms. Techs. LLC v. United Parcel Serv., Inc., No. 1:12-

     cv-03222-AT, 2015 WL 11199065, at *7 (N.D. Ga. Mar. 25, 2015).

     However, “courts may consider unauthenticated documents on a

     motion for summary judgment if it is apparent that they will

     be admissible at trial.” Edwards v. Gwinnett Cnty. Sch. Dist.,

     977 F. Supp. 2d 1322, 1329 (N.D. Ga. 2013) (citation omitted).


                                         16
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 17 of 28 PageID 7916




           Similar to unauthenticated evidence, hearsay statements

     typically   “cannot    be   considered      on a   motion for    summary

     judgment.” Verna v. Pub. Tr. of Miami-Dade Cnty., 539 F. Supp.

     2d 1340, 1350 (S.D. Fla. 2008). But again, “a district court

     may   consider   a    hearsay     statement   for    summary    judgment

     purposes,   provided    the     statement   can be   reduced to     [an]

     admissible form at trial.” Action Sec. Serv., Inc. v. Am.

     Online, Inc., No. 6:03-cv-1170-ACC-DAB, 2005 WL 1529578, at

     *1 (M.D. Fla. June 28, 2005).

           Although Day does address the hearsay issue, arguing

     that the price lists fall under the exception to the rule

     against hearsay found in Federal Rule of Evidence 803(17),

     which excludes “[m]arket quotations, lists, directories, or

     other compilations that are generally relied on by the public

     or by persons in particular occupations,” he does not address

     the authentication issue. Fed. R. Evid. 803(17); (Doc. # 207

     at 3). Because Day offers no support for the contention that

     this evidence – which is supported only by a weblink to the

     hospitals’ websites in two footnotes of his response to the

     instant Motion – could be authenticated at trial, it cannot

     be considered at the summary judgment stage. (Doc. # 186 at

     17 n.3, n.4); see Hill v. Lazarou Enters., Inc., No. 10-

     61479-CIV, 2011 WL 124630, at *3 (S.D. Fla. Jan. 14, 2011)


                                         17
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 18 of 28 PageID 7917




     (“The police report (Exhibit 4) filed by the defendant in the

     instant case is unauthenticated. The defendant has not made

     a prima facie case that the police report (Exhibit 4) is what

     it purports to be. Accordingly, the Court should not consider

     the unauthenticated police report (Exhibit 4) in ruling on

     the   defendant’s      motion   for   summary     judgment.”     (citations

     omitted)); Bowe v. Pub. Storage, 106 F. Supp. 3d 1252, 1262

     (S.D. Fla. 2015) (“Ms. Haga’s declaration does not even state

     who accessed the website[,] . . . and no SafeStor employee

     has   been    deposed    regarding the       contents   of its       website.

     Accordingly, Exhibit 11 to Ms. Haga’s declaration will be

     stricken.”     (emphasis       omitted));     Z   Indus.      USA,   LLC   v.

     Circuitronix, LLC, No. 0:17-cv-60727-UU, 2018 WL 3412854, at

     *16   (S.D.    Fla.     June   20,   2018)   (“Chrom    has    provided    no

     authenticating        testimony,     nor   even   a   screenshot      of   the

     website, that would permit the Court to determine that the

     URLs Chrom cites contain the alleged representation, nor that

     the URLs currently hyperlink to the same websites that Chrom

     visited on the date of the Counterclaim in October, 2017.”

     (emphasis in original)).

           Assuming, however, that this evidence could be rendered

     admissible, the Court echoes some of the Hospital’s concerns

     regarding its helpfulness. First, the prices derive from


                                           18
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 19 of 28 PageID 7918




     current price lists, whereas Day’s treatment occurred in

     2017. (Doc. # 205 at 7 n.1) (noting that these price lists

     reflect what the hospitals “currently” charge). In theory,

     the other hospitals’ fees for these services could have been

     higher in 2017.     Additionally, it may very well be true that

     these hospitals have different costs, such that they are able

     to charge less for these services. Indeed, Day provides no

     evidence that the other hospitals are similarly situated to

     Doctors Hospital, other than their location. And, it is also

     possible that these billing codes include different services

     – such that a “level three emergency visit” would include

     different treatments at Doctors Hospital and at Sarasota

     Memorial. (Doc. # 199 at ¶ 8).

           Still, if this evidence could be considered, and viewing

     the evidence in the light most favorable to Day, a reasonable

     jury could find that the differences between these hospitals’

     prices helps support an inference that Doctors Hospital’s

     charges are unreasonable. See Colomar I, 461 F. Supp. 2d at

     1270 (“There is little doubt that what the market charges for

     similar      services     is     one     relevant     measure      of

     reasonableness.”).

                       b. Differential Pricing

           The Court turns to the next factor in the reasonableness


                                      19
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 20 of 28 PageID 7919




     inquiry – the “rate a hospital charges other patients for the

     same    services.”       Colomar     II,    2007    WL   2083562,    at   *5.

     “[C]ombined with other evidence, differential pricing might

     establish that certain hospital charges are unreasonable.”

     Id. at *5 (citing Hillsborough Cnty. Hosp. Auth. v. Fernandez,

     664 So.2d 1071, 1071-72 (Fla. 2d DCA 1995)).

            Here, Day offers two types of differential rates: (1)

     the amounts Medicare would have paid, and (2) those that

     certain private health insurance companies would have paid.

     (Doc. # 205 at 7-12; Doc. # 186 at 8, 17-19). As an initial

     matter, the Court notes that the Medicare rates Day offers

     are    unhelpful       for   these    purposes,     as   they    derive   from

     physician    fee   schedules,        rather    than   hospital    schedules.

     (Doc. # 211 at 11); see Am. Hosp. Ass’n v. Azar, 964 F.3d

     1230, 1235 (D.C. Cir. 2020) (“Physician offices are generally

     reimbursed at a lower rate for a given service than hospitals,

     because     hospitals        receive    a     separate    ‘facility’      rate

     inapplicable to freestanding physician practices.”); All Fam.

     Clinic of Daytona Beach Inc. v. State Farm Mut. Auto. Ins.

     Co., 685 F. Supp. 2d 1297, 1301 (S.D. Fla. 2010) (explaining

     that the “Outpatient Prospective Payment System” used for

     hospital reimbursements “is an entirely separate component of

     the    Medicare    B    program      from   the    participant    physicians


                                            20
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 21 of 28 PageID 7920




     schedule”). Day does not appear to address this issue. 1

           Turning   to   private   insurance   contracts,   Day   offers

     Doctors Hospital’s contract with one insurer (“Insurer A”)

     for certain outpatient services. (Doc. # 205 at 9). Under

     this contract, a patient would pay $965.00 for the same

     services Day received – as compared to the $2,332.50 he was

     charged. (Id.; Doc. # 194-3 at 9). Although Doctors Hospital

     argues that these outpatient rates are not comparable to the

     emergency care received by Day, the Hospital’s own expert

     analyzed the Insurer A contract “to determine the applicable

     rate for the services provided to . . . Day.” (Id. at 8).

           Still, this evidence of a lower rate is rebutted by the

     other managed care contracts. Indeed, if Day was covered by

     another private insurer’s policy (“Insurer B”), the rate

     would be $2,946.00 – which is more than the $2,332.50 Day was


     1. Although Day argues in his reply to his own Motion that,
     based on certain overall net-to-gross ratios, the fees
     reimbursed by Medicare would be significantly lower than
     those charged to Day, the Court does not find this method of
     calculation reliable without more information, given that no
     party avers that all services provide the same or even similar
     profit margins. (Doc. # 207 at 6). Still, even taking this
     information as true, considering the only admissible evidence
     available,   the    Court   reiterates   the    holding   that
     “differential pricing is not enough, ‘standing alone,’ to
     prove unreasonableness.” Colomar II, 2007 WL 2083562, at *5
     (quoting Fernandez, 664 So.2d at 1072); see also Colomar I,
     461 F. Supp. 2d at 1269 (“[N]o single factor can be used to
     determine the reasonableness of [a hospital’s] charges.”).


                                      21
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 22 of 28 PageID 7921




     expected to pay following the PIP statutory 25% discount.

     (Doc. # 194-3 at 9). Similarly, if Day were covered by yet

     another     insurer   (“Insurer    C”),    the rate    would have    been

     $2,070, which is not significantly higher than Day’s rate.

     (Id.). Considering that managed care contracts bring a number

     of benefits to hospitals, including by “steering significant

     non-emergency volume to the hospital,” it is not surprising

     that certain health insurance contracts provide for lesser

     rates accepted by the Hospital than what Day was expected to

     pay. (Doc. # 194-3 at 11).

            And, although Day argues that these other contracts

     should     not   be   considered   because      they   involved   bundled

     services, the Court does not find this argument compelling.

     (Doc. # 205 at 10). Although the contracts with Insurer B and

     C    are   for   bundled services,       what   matters for   comparison

     purposes is not how these services are delineated in the

     contracts themselves – but what a patient would have been

     expected to pay with PIP insurance versus with private health

     insurance, and those are not dissimilar. And, if the Court

     took Day’s argument to its logical conclusion, this would

     essentially eradicate consideration of differential pricing

     as    to   private    insurers,    which    generally    contract   with

     hospitals on fees based on service bundles, rather than on a


                                         22
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 23 of 28 PageID 7922




     line-by-line    basis,      as    noted    by Day’s       own expert,       Kevin

     McCarty. (Doc. # 193-1 at 151:13-21) (“Q. Is it your position

     that commercial health insurance companies are reimbursing

     for [emergency department] visits on a line-by-line basis? A.

     No, it’s not. No. I said earlier that when they have a global

     contract,    they    may    not   even     be   looking    at    the   [current

     procedural     terminology        medical       billing    (“CPT”)]      codes.

     They’re moving away from CPT codes.”).

            Because several insurance companies are expected to pay

     similar rates to that of Day for the same or similar services,

     the Court finds that no reasonable jury could conclude that

     that   the   Hospital’s      rates are      unreasonable         by virtue    of

     differential pricing. Indeed, that argument is negated by the

     evidence     presented.     Accordingly,        this   factor      favors    the

     relief requested in Doctors Hospital’s Motion.

                         c. Internal Cost Structure

            Lastly, the Court considers the Hospital’s internal cost

     structure. Colomar II, 2007 WL 2083562, at *6. However, Day

     has proffered no evidence of the Hospital’s cost structure

     that   might   lend    to    a    conclusion      that     its    charges    are

     unreasonable. Indeed, Day only argues in its own Motion that

     Doctors Hospital “utilizes an across-the-board rate increase

     that only considers specific costs with regard to supplies


                                           23
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 24 of 28 PageID 7923




     and pharmaceuticals.” (Doc. # 186 at 19). But the Court fails

     to   see    how   across-the-board           increases    are    unreasonable,

     giving that hospitals should factor the increase of expenses,

     such as salary and overhead increases, in calculating service

     charges. Accordingly, this factor favors Doctors Hospital.

                           d. Application of the Colomar Factors

             The Court has determined that, even viewing the facts in

     the light most favorable to Day, no reasonable jury could

     conclude that Doctors Hospital’s internal cost structure or

     pricing     comparisons       make    its    charged     rates   unreasonable.

     Although the market-analysis factor might point toward such

     a result, the Court has found such evidence inadmissible.

     Even so, “[w]hile evidence of what others in the market charge

     for similar services is a necessary factor[,] it is not a

     sufficient one in and of itself.” Colomar I, 461 F. Supp. 2d

     at 1271. Indeed, “no single factor can be used to determine

     the reasonableness of [a hospital’s] charges.” Id. at 1269.

     Because Day has offered no proof of any other factor that

     might      lead   a    jury   to     find    Doctors     Hospital’s      charges

     unreasonable,         Day   has    failed     to   demonstrate      an    unfair

     practice under FDUTPA.

             And, although Day argues that the Hospital should have

     considered the aforementioned Colomar factors in determining


                                             24
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 25 of 28 PageID 7924




     its fees to begin with, this is not what the law says. See

     Fla. Stat. § 627.736(5)(a) (“In determining whether a charge

     for   a    particular        service,         treatment,     or     otherwise       is

     reasonable, consideration may be given to evidence of usual

     and customary charges and payments accepted by the provider

     involved    in    the       dispute,       reimbursement          levels    in     the

     community and various federal and state medical fee schedules

     applicable to motor vehicle and other insurance coverages,

     and other information relevant to the reasonableness of the

     reimbursement      for       the    service,      treatment,       or   supply.”).

     Colomar does not impose additional duties on hospitals not

     provided for in the PIP statute. Instead, Colomar explains

     factors    that   may       be considered         in   determining whether           a

     hospital’s charges are reasonable. See Colomar I, 461 F. Supp.

     2d at 1269 (discussing these factors so as to analyze the

     reasonableness         of    the    hospital’s      charges       after-the-fact,

     rather than imposing a duty on the hospital to analyze them).

     Such a result would place an untenable duty on hospitals to

     calculate each of their thousands of services based on these

     factors,    including         market       analyses,     which     they     are    not

     necessarily       in        the     best      position     to      conduct,        and

     reimbursement      levels          in   the     community,      which      might    be

     unavailable to hospitals due to confidentiality agreements.


                                                25
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 26 of 28 PageID 7925




     (Doc. # 211 at 8 n.4).

             Additionally,       as   to   Day’s     argument   that   Doctors

     Hospital’s “practice of not providing patients with itemized

     bills nor informing patients of their right to obtain itemized

     bills” constitutes an unfair practice under FDUTPA, neither

     party highlights any evidence of this practice. (Doc. # 46 at

     ¶ 105). To the contrary, Day appears to have dropped this

     aspect of Count II. See (Doc. # 205 at 17) (“The subject of

     Plaintiff’s FDUTPA claims is Doctors Hospital’s deceptive and

     unfair    practice     of   charging       inherently   unreasonable   and

     unfairly inflated rates. Nowhere in Plaintiff’s FDUTPA claim

     is there any claim that Doctors Hospital must provide more

     price transparency or further inform patients about what they

     might    pay    for   hospital   services.”).      Accordingly,   Doctors

     Hospital’s Motion is granted as to Count II.

                    3. Breach of Contract

             In Count III, Day alleges that Doctors Hospital breached

     the COA “by charging unreasonable amounts for PIP-covered”

     services. (Doc. # 46 at ¶ 118). Because the Court has already

     determined that, even making all reasonable inferences in

     Day’s favor, he has failed to provide sufficient evidence

     demonstrating that the Hospital’s charges are unreasonable,

     Day’s breach of contract claim fails as well. Accordingly,


                                           26
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 27 of 28 PageID 7926




     Doctors Hospital’s Motion is granted as to Count III.

                  4. Declaratory Relief

           In    Count   VI,   Day   seeks   a   declaration   that   Doctors

     Hospital’s charges are unreasonable and that he therefore is

     not responsible for the charges he has not yet paid. (Doc. #

     46 at ¶¶ 136-143; Doc. # 186 at 9). Again, because the Court

     has found that, taking the evidence provided, the Hospital’s

     charges are not unreasonable, Day’s claim for declaratory

     relief     fails.   Accordingly,    Doctors    Hospital’s   Motion   is

     granted as to Count VI.

           B. Day’s Motion

           In Day’s Motion, he seeks an entry of judgment in his

     favor on Counts I, II, III, and VI, of the second amended

     complaint. (Doc. # 186). Because the Court has already found

     it proper to enter judgment in Doctors Hospital’s favor on

     all of those remaining counts, Day’s Motion is denied.

     IV.   Conclusion

           The Court finds summary judgment for Doctors Hospital

     appropriate as to Count I because Day has failed to show that

     a reasonable consumer would be deceived by the Hospital’s

     conduct. Summary judgment in Doctors Hospital’s favor is

     proper as to Counts II, III, and VI, because Day has failed

     to carry his burden of demonstrating that the Hospital’s rates


                                        27
Case 8:19-cv-01522-VMC-TGW Document 212 Filed 01/28/21 Page 28 of 28 PageID 7927




     are unreasonable. Indeed, the evidence provided points to the

     contrary.

           Accordingly, it is

           ORDERED, ADJUDGED, and DECREED:

     (1)   Defendant Sarasota Doctors Hospital, Inc.’s Motion for

           Summary Judgment (Doc. # 187) is GRANTED as set forth

           herein.   Plaintiff    David    Day’s   Motion   for   Summary

           Judgment (Doc. # 186) is DENIED.

     (2)   The Clerk is directed to enter judgment in favor of

           Doctors Hospital and against Day.

     (3)   Thereafter, the Clerk is directed to close the case.

           DONE and ORDERED in Chambers in Tampa, Florida, this

     28th day of January, 2021.




                                      28
